MEMORANDUM OPINION
BRETT, Presiding Judge.
Plaintiff in error, Doyle Singleton, hereafter referred to as defendant, was charged in the County Court of Carter County, Oklahoma, with the misdemeanor offense of selling beer without a license. The jury found defendant guilty and assessed his punishment at a fine of Five Hundred ($500.00) Dollars, and imprisonment in the County Jail for a term of six months. Thereafter this appeal was lodged from the judgment and sentence imposed on July 26, 1967.
After carefully examining the briefs and records filed herein, the Court finds that defendant’s contentions of error are without merit, and that the judgment and and sentence herein should be affirmed. The record by circumstantial evidence clearly shows circumstances sufficient for the jury to reach a determination of fact concerning whether dr not the defendant sold beer, without possessing a license to dispense beer, to one Troy Calvary as alleged in the information. See: Reed v. Territory, 1 Okl.Cr. 481, 98 P. 583, 129 Am.St.Rep. 861 (1909); wherein the rule of law was established requiring the defendant to sustain the burden to show that he had been issued a license to lawfully *286dispense liquor, when charged with the unlawful sale thereof.
We are therefore of the opinion the judgment and sentence of the trial court in Carter County case number 9421, should be, and the same is therefore, affirmed.
Judgment and sentence, affirmed.
BUSSEY and NIX, JJ., concur.